Order in so far as it denies plaintiff’s counter motion for an exani of defendant before trial reversed, with ten dollars costs and disfents, and said motion granted, with ten dollars costs. The said ordo far as it directs plaintiff to furnish a bill of particulars, is modifiedxtending plaintiff’s time to furnish said bill of particulars until teiafter the examination of the defendant is concluded. Jenks, P.' J., Mich, Kelly and Jaycox, JJ., concurred. Order to be settled on notice Mr. Justice Jaycox.